USCA11 Case: 21-13128    Date Filed: 07/26/2022   Page: 1 of 9




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-13128
                 Non-Argument Calendar
                 ____________________

BONNIE CARTER,
                                           Plaintiff-Appellant,
versus
STATE OF FLORIDA DEPARTMENT OF
CHILDREN AND FAMILIES,
AGENCY FOR PERSONS WITH DISABILITIES,


                                        Defendants-Appellees.
USCA11 Case: 21-13128            Date Filed: 07/26/2022        Page: 2 of 9




2                         Opinion of the Court                     21-13128

                       ____________________

            Appeal from the United States District Court
                 for the Middle District of Florida
             D.C. Docket No. 3:21-cv-00019-HES-JRK
                     ____________________

Before LUCK, BRASHER, and HULL, Circuit Judges.
PER CURIAM:
       Bonnie Carter, pro se, appeals the district court’s dismissal
of her 42 U.S.C. § 1983 action against two Florida agencies, the
State of Florida Department of Children and Families (“DCF”)
and Agency for Persons with Disabilities (“ADP”). 1 Carter argues
that the district court should not have abstained under the
doctrine announced in Younger v. Harris, 401 U.S. 37, 91 S. Ct.
746 (1971), and instead should have exercised jurisdiction over her
claims for money damages and injunctive relief. After careful
review, we affirm.
                  I.      FACTUAL BACKGROUND
A. Ongoing Guardianship Dispute




1 For simplicity, we at times refer to both agencies collectively as the state
agencies.
USCA11 Case: 21-13128           Date Filed: 07/26/2022       Page: 3 of 9




21-13128                 Opinion of the Court                             3

        This case arises from an ongoing dispute between Carter
and the state agencies over the custody of her son, A.B. 2 DCF
first removed A.B. from Carter’s home in 1997. A.B., who has
autism and is developmentally disabled, lived in a group home for
16 months before returning to his mother’s care.
      In 2007, the state agencies again commenced guardianship
proceedings, and a state court ordered A.B. moved to a group
home. Carter was once again appointed A.B.’s guardian in 2016,
but the state court revoked her guardianship in 2018. A.B., who is
now 33 years old, remains a ward of the State under the
supervision of a professional guardian.
      According to the amended complaint, Carter “has filed
both pro se and with counsel, numerous motions and petitions
for the [state courts] to review the improper removal of her
guardianship, as well as to review improper conduct of DCF,
APD, and the professional guardian appointed at [the state
agencies’] request.”
B. Carter’s Federal Lawsuit
     In December 2020, Carter filed a pro se complaint against
DCF and APD in federal district court. After retaining counsel,


2 The factual background is drawn from the allegations in Carter’s amended
complaint—which we must take as true at the motion to dismiss stage—as
well as from state court records. See Lozman v. City of Riviera Beach, Fla.,
713 F.3d 1066, 1075 n.9 (taking judicial notice of state court records
referenced in the plaintiff’s complaint at the motion-to-dismiss stage).
USCA11 Case: 21-13128      Date Filed: 07/26/2022   Page: 4 of 9




4                     Opinion of the Court              21-13128

Carter filed an amended complaint in February 2021. The
guardianship proceedings that began in 2007 were ongoing when
Carter filed her amended complaint in 2021.
        The amended complaint alleged that defendants DCF and
APD made false and defamatory accusations against Carter,
resulting in A.B. being removed from her custody in 1997, 2007,
and 2018. It alleged that A.B. was improperly medicated and
poorly supervised at the group homes, leading to injuries and
cognitive decline. Further, Carter was allowed only one
supervised visit with A.B. per month. It alleged that the
defendants’ treatment of her son caused Carter physical and
emotional distress, including short term memory loss, anxiety,
difficulty breathing, and other physical injuries.
       Carter’s amended complaint alleged in one count a
violation of civil rights under 42 U.S.C. § 1983. Specifically,
Carter alleged that defendant DCF violated 42 U.S.C.
§ 671(a)(15)(B) “by not taking any measures to protect [her]
parental rights.” She sought compensatory damages of $500,000
and an injunction ordering DCF to release A.B. to her custody.
The amended complaint included a separate request for an
emergency preliminary injunction ordering defendants DCF and
APD “to cease and desist all custodial services for [A.B.] and
return[] him to the care of Plaintiff.”
        The defendants moved for dismissal, arguing that the
district court was required under Younger to abstain from
exercising its jurisdiction. In the alternative, they argued that
USCA11 Case: 21-13128          Date Filed: 07/26/2022       Page: 5 of 9




21-13128                 Opinion of the Court                           5

Eleventh Amendment immunity barred Carter’s action because
the DCF and ADP are state agencies and Florida had not waived
its sovereign immunity.
       In response, Carter stipulated that her complaint arose
from an ongoing state judicial proceeding. However, she argued
that: (1) exceptions to the Younger doctrine were present such
that the district court could exercise its equitable jurisdiction; and
(2) Younger did not apply to actions for money damages. In
response to the state agencies’ immunity argument, Carter
argued that Congress abrogated Eleventh Amendment immunity
when it passed 42 U.S.C. § 1983.
       The district court determined that Younger abstention
applied. It did not address the state agencies’ alternate grounds
for dismissal. The district court dismissed Carter’s complaint with
prejudice.
       This is Carter’s appeal.
                         II.      DISCUSSION
A. Carter’s Claim for Injunctive Relief
      In Younger, the Supreme Court held that a federal court
should not act to restrain an ongoing state court criminal
prosecution. 401 U.S. at 41, 91 S. Ct. at 749. 3 The principles of


3 This Court reviews de novo the district court’s grant of a motion to
dismiss. Timson v. Sampson, 518 F.3d 870, 872 (11th Cir. 2008). But a
district court’s decision to abstain on Younger grounds is reviewed for an
USCA11 Case: 21-13128          Date Filed: 07/26/2022       Page: 6 of 9




6                        Opinion of the Court                   21-13128

Younger abstention, which “derive[] from the vital consideration
of comity between the state and national governments,” are “fully
applicable to noncriminal judicial proceedings when important
state interests are involved.” 31 Foster Children v. Bush, 329 F.3d
1255, 1274 (11th Cir. 2003) (quotation marks omitted).
       A court must abstain under Younger if: (1) state judicial
proceedings are ongoing and the relief sought by the plaintiff
would interfere with the state proceeding; (2) the federal
proceedings implicate important state interests; and (3) there is an
adequate opportunity to raise federal challenges in the state
proceedings. Middlesex Cnty. Ethics Comm. v. Garden State Bar
Ass’n, 457 U.S. 423, 432, 102 S. Ct. 2515, 2521 (1982); 31 Foster
Children, 329 F.3d at 1275-76.       Plaintiffs have the burden of
establishing that the state proceedings do not provide an adequate
remedy for their federal claims. 31 Foster Children, 329 F.3d at
1279. A federal court should assume that state procedures will
afford an adequate remedy, in the absence of unambiguous
authority to the contrary. Id.
        After careful review, we conclude that the district court did
not abuse its discretion by dismissing Carter’s claim for injunctive
relief under Younger abstention principles. Carter conceded that
her lawsuit implicated an ongoing state judicial proceeding,
satisfying the first Middlesex factor. “Family relations are a


abuse of discretion. 31 Foster Children v. Bush, 329 F.3d 1255, 1274 (11th
Cir. 2003).
USCA11 Case: 21-13128        Date Filed: 07/26/2022    Page: 7 of 9




21-13128               Opinion of the Court                       7

traditional area of state concern,” satisfying the second factor.
Moore v. Sims, 442 U.S. 415, 435, 99 S. Ct. 2371, 2383 (1979); 31
Foster Children, 329 F.3d at 1275. And, as to the third factor,
Carter has not met her burden to show that she cannot raise her
federal claims in the state proceedings.
       Carter argues that extraordinary circumstances warrant the
exercise of federal jurisdiction in this case. But extraordinary
circumstances do not warrant enjoining guardianship proceedings
unless the “state processes are unequal to the task of
accommodating the various interests and deciding the
constitutional questions that may arise.” Moore, 442 U.S. at 433-
35, 99 S. Ct. at 2382-83. Carter’s allegations that she has not been
successful in state court do not show that the state processes were
insufficient here.
      Accordingly, the district court did not abuse its discretion
in dismissing Carter’s claim for injunctive relief under the
Younger abstention doctrine.
B. Carter’s claim for monetary damages
       As to Carter’s claims for money damages, there is an issue
about whether Younger abstention extends to damages claims.
See Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 719-21, 116
S. Ct. 1712, 1721-23 (1996) (“[W]hile we have held that federal
courts may stay actions for damages based on abstention
principles, we have not held that those principles support the
outright dismissal or remand of damages actions.”); Pompey v.
USCA11 Case: 21-13128        Date Filed: 07/26/2022     Page: 8 of 9




8                      Opinion of the Court                21-13128

Broward Cnty., 95 F.3d 1543, 1552 n.12 (11th Cir. 1996) (“It is
doubtful that federal district courts may dismiss claims for
damages under abstention principles.”).
       We need not resolve this issue. The defendants argue, and
we agree, that we may uphold the dismissal of Carter’s claim for
damages on the alternate ground that, as state agencies, they are
immune from suit under the Eleventh Amendment. See Cox v.
Nobles, 15 F.4th 1350, 1359 n.11 (11th Cir. 2021) (“[W]e may
affirm on other grounds supported by the record.”).
      The Eleventh Amendment bars suits against states or state
agencies in federal court unless a state has waived its sovereign
immunity or Congress has abrogated it. U.S. Const. amend. XI;
Cassady v. Hall, 892 F.3d 1150, 1152-53 (11th Cir. 2018).
      Here, it is undisputed that the DCF and ADP are state
agencies: Carter identifies both as such in her amended complaint.
Moreover, both are established by statute within the state’s
executive branch. See Fla. Stat. §§ 20.19, 20.197.
       Below, Carter argued only that the agencies were not
immune from suit because § 1983 abrogated their immunity. But
Congress has not abrogated Eleventh Amendment immunity in
§ 1983 cases. Nichols v. Ala. State Bar, 815 F.3d 726, 731 (11th Cir.
2016). And Florida has not otherwise waived its agencies’
Eleventh Amendment immunity. See Fla. Stat. § 768.28(18).
      Because the defendants are state agencies and their
Eleventh Amendment immunity has not been waived or
USCA11 Case: 21-13128        Date Filed: 07/26/2022   Page: 9 of 9




21-13128              Opinion of the Court                       9

abrogated, we affirm the district court’s dismissal of Carter’s
claim for damages under § 1983.
                      III.   CONCLUSION
       For the reasons stated above, we affirm the district court’s
dismissal of Carter’s amended complaint. However, we remand
this case to the district court with directions to vacate its with-
prejudice dismissal and to enter a without-prejudice dismissal of
Carter’s amended complaint.
      AFFIRMED AND REMANDED.